                 Case 2:21-cv-00798-RSM Document 23 Filed 08/13/21 Page 1 of 5




 1
                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                         UNTIED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8

 9   NEXRF CORP.,
10                         Plaintiff,                         Case No. 2:21-cv-00798-RSM
11          v.                                                STIPULATION AND ORDER OF
12                                                            DISMISSAL
     ARISTOCRAT INTERNATIONAL PTY LTD.,
13   PRODUCT MADNESS, INC., and BIG FISH                      NOTE ON MOTION CALENDAR:
     GAMES, INC.,                                             August 11, 2021
14
                           Defendant.
15

16          WHEREAS, Plaintiff NEXRF Corp. (“NEXRF”) filed a Complaint for Patent Infringement

17   (“Complaint”) on June 11, 2021 (ECF No. 1) alleging infringement of U.S. Patent Nos. 8,747,229,

18   (“the ’229 Patent”), 8,506,406, (“the ’406 Patent”), and U.S. Patent No. 9,646,454 (“the ’454

19   Patent”);

20          WHEREAS, NEXRF and Defendants Aristocrat International Pty Ltd., Product Madness,

21   Inc., and Big Fish Games, Inc. (collectively, “Defendants”), filed a Stipulation For Extension of

22   Time to answer or otherwise respond to the Complaint, which the Court granted on July 7, 2021;

23          WHEREAS, Defendants’ current due date to answer or otherwise respond to the Complaint

24   is August 11, 2021;

25          WHEREAS, on July 7, 2021, following briefing, the Honorable Miranda M. Du of the U.S.

26   District Court for the District of Nevada in NEXRF Corp. v. Playtika Ltd., et al., Case No. 3:20-

27
      STIPULATION AND ORDER OF                                             Bracewell LLP
28    DISMISSAL                                         -1-                701 5th Avenue, Suite 6200
      2:21-cv-00798-RSM                                                    Seattle, WA 98104
                                                                           206-204-6200 (t)
                 Case 2:21-cv-00798-RSM Document 23 Filed 08/13/21 Page 2 of 5




 1   cv-00603-MMD-CLB (“Playtika Action”) issued an order finding all claims of the ’229 patent,

 2   the ’406 patent, and the ’454 patent invalid under 35 U.S.C. § 101 as being directed toward patent-

 3   ineligible subject matter (see ECF 19, Notice of Supplemental Authority);

 4          WHEREAS, on July 12, 2021, NEXRF filed a Notice of Appeal with the U.S. Court of

 5   Appeals for the Federal Circuit in the Playtika Action (ECF No. 60 in the Playtika Action);

 6          WHEREAS, in the interests of judicial economy and efficiency, and to avoid the need for

 7   multiple courts to decide overlapping legal and factual issues, the parties to the present action seek

 8   to enter a stipulated order of dismissal and final judgment regarding all claims asserted by NEXRF

 9   in accordance with Judge Du’s order, such that the present case and the Playtika Action may be

10   heard by the Federal Circuit at the same time;

11          NOW, THEREFORE, NEXRF and Defendants, by and through their respective counsel of

12   record, hereby stipulate and respectfully request that the Court order the following:

13          1.       Defendants are deemed to have made a Rule 12(b)(6) motion to dismiss,

14   incorporating by reference the 35 U.S.C. § 101 arguments made in the Playtika parties’ Motion to

15   Dismiss in NEXRF Corp. v. Playtika Ltd., et al., Case No. 3:20-cv-00603-MMD-CLB (D. Nev.)

16   (attached hereto as Exhibit A). NEXRF is deemed to oppose Defendants’ motion on the bases

17   stated in NEXRF’s opposition to the Playtika parties’ Motion to Dismiss (attached hereto as

18   Exhibit A). In consideration thereof, the Court hereby grants Defendants’ Rule 12(b)(6) motion to

19   dismiss as follows: the Court adopts Judge Du’s order of July 7, 2021 granting the Playtika parties’

20   Motion to Dismiss in NEXRF Corp. v. Playtika Ltd., et al., Case No. 3:20-cv-00603-MMD-CLB,

21   for purposes of entering a final and appealable dismissal and judgment. Based on Judge Du’s order,

22   all claims of the ’229, ’406 and ’454 patents are invalid under 35 U.S.C. § 101. All briefing and

23   arguments relating to the Motion to Dismiss in the Playtika Action shall be deemed to be part of

24   the record in the present action, to the extent that they relate to the patent-eligibility of the ’229

25   patent, the ’406 patent, and the ’454 patent under 35 U.S.C. § 101.

26

27
      STIPULATION AND ORDER OF                                                Bracewell LLP
28    DISMISSAL                                                               701 5th Avenue, Suite 6200
                                                          -2-
      2:21-cv-00798-RSM                                                       Seattle, WA 98104
                                                                              206-204-6200 (t)
                 Case 2:21-cv-00798-RSM Document 23 Filed 08/13/21 Page 3 of 5




 1          2.       Nothing in this stipulated dismissal order shall be construed as an admission by

 2   NEXRF as to the correctness of Judge Du’s order in the Playtika Action, or diminishing NEXRF’s

 3   rights of appeal.

 4          3.       Nothing in this stipulated dismissal order shall be construed as a waiver of any other

 5   motions, objections, or arguments that any Defendant may have under Federal Rule of Civil

 6   Procedure 12 or otherwise, including without limitation any arguments relating to jurisdiction or

 7   venue and any additional arguments for dismissal for failure to state a claim.

 8          4.       All claims by NEXRF against Defendants in this action are dismissed.

 9          5.       This order shall constitute a final and appealable order and judgment.

10

11          IT IS SO STIPULATED.

12
      Dated: August 11, 2021.                                BRACEWELL LLP
13

14                                                            /s/ Douglas F. Stewart
                                                             Douglas F. Stewart, WSBA No. 34068
15                                                           Jared D. Schuettenhelm, WSBA No. 46181
                                                             Patrick J. Connolly, WSBA No. 46767
16                                                           701 5th Avenue, Suite 6200
                                                             Seattle, WA 98104
17
                                                             doug.stewart@bracewell.com
18                                                           jared.schuettenhelm@bracewell.com
                                                             patrick.connolly@bracewell.com
19                                                           Telephone: (206) 204-6200
                                                             Facsimile: (800) 404-3970
20

21                                                           David J. Ball
                                                             david.ball@bracewell.com
22                                                           1251 Avenue of the Americas
                                                             49th Floor
23                                                           New York, NY 10020
                                                             Telephone: (212)-508-6100
24                                                           Facsimile: (800) 404-3970
25
                                                             Counsel for Defendants, Aristocrat
26                                                           International Pty Ltd., Product Madness,
                                                             Inc., and Big Fish Games, Inc.
27
      STIPULATION AND ORDER OF                                                Bracewell LLP
28    DISMISSAL                                                               701 5th Avenue, Suite 6200
                                                           -3-
      2:21-cv-00798-RSM                                                       Seattle, WA 98104
                                                                              206-204-6200 (t)
           Case 2:21-cv-00798-RSM Document 23 Filed 08/13/21 Page 4 of 5




 1                                           FOLIO LAW GROUP, PLLC
 2
                                             /s/ Steven T. Skelley
 3                                           Steven T. Skelley, WSBA No. 53017
                                             Cristofer Leffler, WSBA No. 35020
 4                                           Michael Saunders, WSBA No. 51550
                                             14512 Edgewater Lane NE
 5                                           Lake Forest Park, WA 98155
 6                                           Telephone: (206) 512-9051
                                             steve.skelley@foliolaw.com
 7                                           cris.leffler@foliolaw.com
                                             mike.saunders@foliolaw.com
 8
                                             Counsel for Plaintiff, NEXRF Corp.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF                                Bracewell LLP
28   DISMISSAL                                               701 5th Avenue, Suite 6200
                                           -4-
     2:21-cv-00798-RSM                                       Seattle, WA 98104
                                                             206-204-6200 (t)
           Case 2:21-cv-00798-RSM Document 23 Filed 08/13/21 Page 5 of 5




                                            ORDER
 1

 2

 3        PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5        DATED this 13th day of August, 2021.

 6

 7

 8

 9
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER OF                                 Bracewell LLP
28   DISMISSAL                                   -5-          701 5th Avenue, Suite 6200
     2:21-cv-00798-RSM                                        Seattle, WA 98104
                                                              206-204-6200 (t)
